



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bollers, 2018 ONCA 817

DATE: 20181011

DOCKET: C63986

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andre Fabian Bollers

Appellant

Jonathan Dawe, as duty counsel

Andre Fabian Bollers, in person

Andrew Hotke, for the respondent

Heard: October 1, 2018

APPEAL BOOK ENDORSEMENT

[1]

Duty counsel, on behalf of the appellant, argues that there were not
    objective grounds for the arrest of the appellant and that absent a lawful
    arrest, the gun found in his possession would not have been admitted into
    evidence.

[2]

We reject this submission.  At para. 39 of his reasons, the trial judge
    listed a constellation of factors that he concluded afforded both subjectively
    and objectively reasonable grounds for arrest.  In light of the dynamic nature
    of the situation and the overall circumstances, we see nothing unreasonable
    about the trial judges conclusion that a reasonable person with the officers
    experience and background and making the same observations would conclude that
    the drug transaction had likely occurred prior to the two involved officers
    approaching the vehicle in which the appellant was a passenger.

[3]

The conviction appeal is dismissed.  The appellant abandoned his
    sentence appeal today.  It is dismissed as abandoned.


